Citation Nr: 0600606	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative lumbosacral disc disease.

2.  Entitlement to a rating in excess of 10 percent for 
maxillary sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1996 to July 2001.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Waco RO, which, in pertinent part, 
granted service connection for postoperative lumbar disc 
disease, rated 20 percent and for maxillary sinusitis with 
allergic rhinitis, rated 10 percent, each effective July 8, 
2001 (the day following the date of her separation from 
service).  The disability at issue has been characterized to 
reflect that there is also involvement of the sacral segment 
of the spine.  In November 2004 these matters were remanded 
for additional evidentiary development.  


FINDINGS OF FACT

1.  Prior to November 18, 2003 the veteran's service 
connected low back disability picture was best characterized 
as severe, but not pronounced, intervertebral disc syndrome; 
unfavorable ankylosis of the lumbar spine was not shown; from 
September 23, 2002 incapacitating episodes were not shown and 
more than moderate limitation of lumbar motion with 
neurological symptoms ratable 20 percent or more were not 
shown; and from September 26, 2003 limitation of forward 
flexion of the lumbosacral spine to 30 degrees was not shown.

2.  From November 18, 2003, the veteran's postoperative 
lumbosacral disc disease is shown to be manifested by 
moderate (but not greater) limitation of lumbar spine motion 
during flare-ups and neurological symptoms reflective of mild 
incomplete paralysis of the sciatic nerve; ankylosis of the 
entire thoracolumbar spine or limitation of motion to 30 
degrees and neurological symptoms reflective of more than 
mild incomplete paralysis of the sciatic nerve are not shown, 
and incapacitating episodes are not shown.  

3.  Throughout the entire appeal period, the veteran's 
maxillary sinusitis has been manifested by no more than  mild 
symptoms; three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or more 
than six non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting are not shown; his allergic rhinitis is not shown to 
have been manifested by greater than 50 percent obstruction 
on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The veteran's postoperative lumbosacral disc disease 
warrants "staged" ratings of 40 percent (as severe 
intervertebral disc syndrome) prior to November 18, 2003 and 
30 percent (combined, based on a formulation of 20 percent 
for limitation of motion and 10 percent for sciatic nerve 
symptoms) from November 18, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.25, 4.71a, 
Diagnostic Codes (Codes) 5289, 5292, 5293 (2002, and as 
revised effective September 23, 2002); 38 C.F.R. § 4.71a, 
Code 5243, § 4.124a, Code 8520 (2005). 

2.  A rating in excess of 10 percent is not warranted for the 
veteran's maxillary sinusitis with allergic rhinitis.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.31, 4.97, Codes 6513, 6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A December 2002 statement of the case (SOC), February 2004 
and April 2005 supplemental SOCs (SSOCs), and letters in 
January 2002, November 2003, and January 2005 all provided at 
least some VCAA-type notice, i.e., of what the evidence 
showed, the criteria for establishing increased ratings, and 
the bases for the denial of the claims.  The January 2002, 
November 2003, and January 2005 letters outlined the 
appellant's and VA's responsibilities in developing evidence 
to support the claims, advised her of what type of evidence 
would be pertinent to the claims, and advised her that she 
could identify evidence for VA to obtain or to obtain and 
submit the evidence on her own, and to submit any evidence in 
her possession that would support her claim.  

Content-complying notice on the matters of the initial 
ratings assigned with the grant of service connection was 
properly provided via SOC/SSOC, and the veteran has had ample 
opportunity to respond.  See VAOPGCPREC 8-2003 (December 
2003).

Regarding the duty to assist, VA medical records and records 
of private treatment (to the extent possible) have been 
secured.  The veteran was examined by VA in February 2002, 
November 2003, and April 2005.  She has not identified any 
pertinent records that remain outstanding.  VA's duty to 
assist is met. 

II. Factual Background

The veteran's service medical records reveal that she 
suffered a herniated disc at L4/L5 and underwent 
laminotomy/discectomy.  On service separation examination in 
May 2001, the residuals were described as "NCD" [not 
considered disabling].  During service she was also 
seen/treated for seasonal allergic rhinitis (which on 
separation was also considered NCD).

September and October 2001 VA treatment records note the 
veteran's medical history of low back surgery in service.  
She complained of increased back pain and right leg pain and 
numbness along the lateral aspect of the leg.  There was 
normal muscle tone with no atrophy; and Romberg and straight 
leg raising tests were negative, with no pathologic reflexes.  

On February 2002 VA examination, the veteran complained of 
constant moderate back pain, with flare-ups at least twice a 
week with very severe pain lasting up to 15 minutes. She took 
Vicodin and Celebrex (which did not help) for pain.  She 
reported that left leg symptoms had resolved, but that during 
flare-ups she usually had pain radiating to the right leg.  
The veteran also complained of increased weakness and 
stiffness in her back, fatigue, and lack of endurance.  She 
indicated that all activities made the pain worse, and that 
she could not walk a full block without flare-up.  On 
examination of the lumbar spine, forward flexion was to 95 
degrees, extension was to 35 degrees, and rotation was to 35 
degrees.  All of these ranges were performed without pain or 
discomfort.  Lateral flexion was to 40 degrees, bilaterally, 
with pain to the left side at the extreme range.  There was 
no evidence of muscle atrophy or wasting in the lower 
extremities.  Neurological evaluation revealed left ankle 
jerk was 1/4.  X-rays revealed slight scoliosis and disc 
degenerative changes at L4-L5.  An MRI revealed degenerative 
changes at L4-L5 without significant canal stenosis or focal 
disc protrusion and without abnormal enhancement.

With respect to sinusitis, the veteran indicated she had 
acute episodes at least every month, manifested by headaches.  
[Notably, a headache disorder is service connected and 
separately rated; that rating is not on appeal before the 
Board at this time.] She indicated that her symptoms were 
worse in the summer and spring, and included increased 
sneezing and itchy, watery eyes.  She denied interference 
with breathing or purulent discharge.  She treated her 
symptoms with over-the-counter medicine.  On examination, the 
nasal mucosa was mildly hyperemic with swelling, but no nasal 
obstruction was seen.  

An October 2002 private neurosurgery treatment record notes 
the veteran's complaints of pain recurrence, with radiating 
pain to the left leg and numbness.  It was noted that the 
veteran was taking Vicodin.  Motor examination of the 
extremities did not reveal any deficits.  Straight leg 
testing was positive on the left side and deep tendon 
reflexes were +2 in the knees and ankles.  The impression was 
chronic back pain and possible recurrent left radiculopathy.  
A muscle relaxant was to be added to the medications.  In 
November 2002, EMG and NVC studies were negative.  There was 
improvement with physical therapy and muscle relaxants.  The 
veteran reported that she had no more leg pain and only very 
mild back pain.  In February 2003, it was noted that the 
veteran had bad days and good days.  An MRI showed "endplate 
edema at L4-5, with lateral recess stenosis occurring at L4-
5, along with disc degeneration."  She was advised to 
continue therapy, as it brought relief.  On August 1, 2003, 
private medical records indicate that the veteran complained 
of severe pain in the left gluteal region with radiation to 
the posterior aspect of the left lower extremity, which was 
interfering with work.  An MRI revealed recurrent disc 
herniation at L5-S1.  Examination revealed positive straight 
leg raising tests on the left side and dorsiflexion of the 
left leg gave her pain in the left lower extremity.  Surgery 
was suggested, but the veteran elected an epidural injection.  
Two weeks later she reported that the injection helped, but 
that she had some numbness of her left foot and toe.  She 
also noticed some left leg weakness and reported pain that 
radiated from her left buttock to the posterior thigh and 
foot.  Examination of strength revealed some weakness of the 
left extensor halluces longus and left foot dorsiflexor at 
4/5.  There was also increased numbness on the left foot at 
the lateral aspect of the calf and thigh.  

A September 2003 operative report reflects that on September 
18, 2003 the veteran underwent posterior lumbar interbody 
fusion at the level of L4-5 and L5-S1 with posterior lateral 
fusion.  

On November 2003 VA examination, the veteran reported she 
wore a back brace at all times except when sleeping.  She had 
constant mild lower back pain with daily flares of pain 
described as 7 out of 10.  Flare-ups occurred with prolonged 
standing or walking for more than 15 minutes and lasted from 
15 to 20 minutes.  Associated symptoms included pain that 
radiated to her left leg with a burning sensation in the left 
lower extremity.  She also complained of decreased sensation 
in the left lower extremity.  Since her most recent surgery, 
she had back pain and weakness but no spasms.  She indicated 
that she had moderate functional impairment due to her lower 
back disorder.  Other than her surgery, she reported no 
incapacitation requiring hospitalization or loss of work in 
the past 12-month period.  On examination, there was no 
atrophy or spasm.  There was tenderness to palpation over the 
lower lumbar region; strength was 5/5.  Reflexes were intact, 
but there was decreased sensation to light touch over the 
left lower extremity.  There was a positive straight leg 
raising test on the left; there were no focal motor deficits.  
Active and passive ranges of lumbar spine motion were forward 
flexion to 95 degrees, extension to 35 degrees, bilateral 
lateral flexion to 40 degrees, and bilateral rotation to 35 
degrees.  There was no additional decreased range of motion 
with repetitive use.  It was estimated that there was a 50 
percent decrease in range of motion with severe flare, but 
such could not be accurately assessed, as the veteran was not 
having a flare.  The diagnoses included left lower extremity 
radiculopathy secondary to status post surgical discectomy 
for degenerative disc disease of the lumbar spine with 
residual mechanical pain.  

The physician did not conduct an examination with respect to 
the veteran's sinusitis with allergic rhinitis because the 
veteran reportedly indicated that she wanted to withdraw her 
claim for an increase for this disorder.  [The record does 
not include the veteran's withdrawal of her appeal in this 
matter.]

On April 2005 VA examination, the veteran complained of lower 
back pain associated the flare-ups in cold weather or with 
certain strenuous activities.  When this occurred, she 
indicated that the pain ranged from mild to very severe and 
usually lasted for two hours (and was relieved by rest).  The 
pain did not radiate to any other part of her body.  She 
complained of numbness on the external aspect of the left leg 
radiating to the big toe of her left foot, which had not 
worsened or improved since surgery.  She also complained of 
increased stiffness, but no fatigue or lack of endurance.  
Cold weather; prolonged sitting, standing, or walking; 
lifting more than 10 pounds; or bending increased the back 
pain.  The impression was status post spinal fusion at level 
L4, L5, and S1; no acute abnormalities were seen.  On 
examination of the lower spine, there was no pain to 
palpation in the lumbar area, and no muscle spasm was felt.  
Forward flexion was to 95 degrees with discomfort only at the 
extreme of motion.  Extension was to 35 degrees with only 
discomfort noticed.  Bilateral lateral flexion was to 40 
degrees, with no pain or discomfort noticed and bilateral 
rotation was to 40 degrees with only discomfort noticed.  
With repetitive flexion, there was no change in flexion, but 
it was estimated that acute flare-ups would produce at least 
a 50 percent reduction of flexion.  The examiner indicated he 
could not give the exact degree of motion reduction with 
flare-ups as it was impossible to do.  The physician also 
estimated that acute flare-up would produce mild functional 
impairment due to her back, but he did not consider her to 
have any functional impairment between periods of flare-up.  
During repetitive use of her lower back, the physician did 
not consider her to have any resulting functional limitation.  
There was no muscle atrophy or wasting in the lower 
extremities.  Straight leg elevation testing was negative 
bilaterally.  Strength was 5/5 bilaterally.  There was some 
subjective sensory deficit on the left leg below the knee at 
the external aspect, which went from the middle of her left 
leg down to her foot; this radiculopathy was a residual of 
her chronic spine condition.  Patellar reflex on the right 
was 2/4 and 1/4 on the left.  Ankle jerk on the left was zero 
and 1/4 on the right.  

With respect to her sinus disorder, the veteran reported that 
the condition was seasonal and symptomatic only during the 
springtime.  Her last acute episode of sinusitis was two 
weeks prior, but that she had an acute episode of sinusitis 
(requiring antibiotics for 7 to 14 days) at least once a 
year.  She also complained of occasional interference of 
breathing through her nose in the mornings, but it did not 
cause shortness of breath.  She had no purulent discharge.  
During flare-ups, she had some nasal congestion with some 
yellowish mucus discharge.  She took a Zyrtec tablet once a 
day.  On examination, nasal mucosa were hyperemic with some 
crusting seen on the nasal mucosa.  There was only mild nasal 
obstruction noted on the right naris, with about 60 percent 
obstruction, but there was no obstruction on the left.  There 
was no pain to palpation in any aspect of the frontal or 
paranasal sinus areas.
III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's statements describing her symptoms are 
competent evidence to the extent that she can describe what 
she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Lumbosacral Disc Disease

At the outset, it is noteworthy again that from September 8, 
2003 through October 31, 2003, this disability was assigned a 
temporary total rating for surgery and post-surgical 
convalescence.  The rating for that period of time is not at 
issue herein.  
During the course of the appeal there have been two revision 
in the criteria for rating disc disease and disabilities of 
the spine, generally.  From their effective dates, the 
veteran is entitled to consideration of a rating under the 
revised criteria.

Under the criteria in effect prior to September 23, 2002, 
lumbar (lumbosacral) disc disease was rated under Code 5293, 
which provided a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A 40 percent rating 
was provided for severe intervertebral disc syndrome with 
recurrent attacks and intermittent relief, and a 20 percent 
rating was provided for moderate intervertebral disc syndrome 
with recurring attacks.  38 C.F.R. § 4.71a (as in effect 
prior to September 23, 2002).

The record reasonably establishes that from the time of her 
separation from service until her surgery in September 2003, 
the veteran's postoperative lumbosacral disc disease could 
reasonably be described as severe, warranting a 40 percent 
rating under the pre-September 23, 2002 criteria.  Although 
her radiating symptoms to the left lower extremity had 
resolved with the surgery in service, they had appearing in 
the right lower extremity.  The earliest postservice 
treatment records show she was seen with increasing 
complaints of pain and numbness, sought nerve block 
injections, and did not have relief with the medication 
initially provided (Celebrex).  The initial VA examination 
revealed that she had relief only with Vicodin or rest.  
Neurological evaluation revealed 2/4 right leg reflexes and 
1/4 left ankle jerk.  From that time until her surgery in 
September 2003, the disability picture of the disc disease 
was one of trials with various treatment modes (medication 
adjustments, therapy, epidurals) with only temporary or 
slight relief.  Significantly, extensive therapy or pain 
medication would of themselves be productive of interference 
or impairment of function.  This picture of trial and 
ultimate failure of treatment modes, reflecting a severe disc 
disease process, culminated with the recommendation for 
surgery, which took place on September 15, 2003.  The record 
does not show that the symptoms remained abated for any 
extended period of time prior to the September 2003 surgery, 
and the Board finds that a 40 percent rating is warranted 
throughout the period until the VA examination on November 
18, 2003.
The Board has also considered whether a rating in excess of 
40 percent is warranted for any period of time prior to 
November 18, 2003.  Under the pre-September 23, 2002 
criteria, such rating would have required either unfavorable 
ankylosis of the lumbar spine (under Code 5289) or pronounced 
disc disease (under Code 5293).  Neither is shown, and a 
rating in excess of 40 percent under such criteria is not 
warranted.  

From September 23, 2002, the veteran is entitled to 
consideration of the criteria which came into effect on that 
date.  Under Code 5293, intervertebral disc syndrome could be 
rating based on incapacitating episodes.  However, the 
veteran has denied any period of incapacitation other than 
when she had surgery (which period is not for consideration 
herein).  Consequently, there is no basis for rating under 
such criteria.  Disc disease could alternatively be rated by 
combining neurological symptoms with orthopedic symptoms.  
However, more than moderate limitation of lumbar motion was 
not shown at any time during this period, and a rating in 
excess of 20 percent under Code 5292 was not warranted.  
Consequently, for a combined rating in excess of 40 percent 
there would have had to be neurological symptoms ratable 40 
percent or more.  Here, the only neurological symptoms shown 
were those related to the sciatic nerve.  A 40 percent rating 
for sciatic nerve disability requires moderately severe 
incomplete paralysis of the sciatic nerve.  Such impairment 
has never been shown or alleged.  Consequently, a rating in 
excess of 40 percent under the criteria which became 
effective September 23, 2002 is not warranted.  

Finally, under the criteria which came into effect on 
September 26, 2003 a rating in excess of 40 percent for 
thoracolumbar spine disability is also (in addition to based 
on incapacitating episode or a combination of orthopedic 
symptoms with neurological symptoms) warranted (under the 
General Rating Formula for Diseases and Injuries of the 
Spine) where there is unfavorable ankylosis of the entire 
thoracolumbar spine.  Once again, such pathology has never 
been shown or alleged. 

Next for consideration (under Fenderson, supra) is the matter 
of the rating for the low back disability upon completion of 
the convalescent period following the September 2003 surgery.  
The earliest evidence showing the severity of the 
postoperative lumbosacral disc disease is the report of the 
VA examination on November 18, 2003, and any change in the 
rating would therefore be effective from that date. 

The November 18, 2003 examination report does not reflect 
more than moderate disc disease, and no more than moderate 
limitation of lumbar motion, if that.  Consequently, a rating 
in excess of 20 percent under the pre-September 23, 2002 Code 
5292 or 5293 criteria is not warranted.  Notably, no spasms 
or neurological symptoms reflective of severe disc disease.  
There was mechanical pain, but motion was to 95 degrees 
flexion, 35 degrees extension, 40 degrees lateral flexion, 
and 35 degrees rotation, reflecting no more than mild 
restriction.  Even with estimated restrictions with flare-ups 
(50 %), the restriction of lumbar motion would be no more 
than moderate.  

Considering the findings on November 18, 2003 under the 
criteria which came into effect on September 23, 2002 (which 
provide for rating based on incapacitating episodes or by 
combining ratings for orthopedic and neurological symptoms), 
the veteran has consistently reported that the low back 
disability does not cause incapacitating episodes.  However, 
the 50 percent estimated restriction of motion during flare-
ups noted at time reasonably reflects moderate (but not 
greater) limitation of lumbar motion, warranting a 20 percent 
rating under Code 5292.  Likewise, the sensory changes 
(decreased sensation to touch) noted at the time reasonably 
reflect mild (but not greater) incomplete sciatic nerve 
paralysis, warranting a 10 percent rating under Code 8520.  
See Note preceding Code 8510. 38 C.F.R. § 4.124a.  Combining 
these two ratings results in a 30 percent rating for the 
postoperative lumbosacral disc disease.  This rating 
continues to the present, as the April 2005 VA examination 
revealed findings similar to those in November 2003, i.e., 50 
% restriction of flexion with flare-ups and mild incomplete 
sciatic paralysis (diminished reflexes/absent ankle jerk).  

A rating in excess of 30 percent under the criteria which 
took effect September 26, 2003 is not warranted as there is 
no showing of limitation of flexion to 30 degrees or less 
(and other revised criteria which took effect on that date 
have been addressed by the discussion above, i.e., there is 
no ankylosis or neurological symptoms warranting a rating in 
excess of 10 percent.  38 C.F.R. § 4.71a, Code 5243.  

Maxillary Sinusitis and Allergic Rhinitis

As was noted above, this appeal is from the rating assigned 
with the grant of service connection.  The RO has not 
assigned "staged ratings."  The Board finds that the symptoms 
of this disability have not varied significantly during the 
appeal period, and that "staged ratings" are not indicated.  
See Fenderson, supra.

Under Code 6513, a 10 percent rating is warranted for 
sinusitis when there are one or two incapacitating episodes 
of sinusitis per year requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating (episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent (maximum schedular) 
rating, is warranted following radical surgery with chronic 
osteomyelitis, or; with near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  See 
38 C.F.R. 4.97.  The note to that provision defines an 
incapacitating episode of sinusitis as one that requires bed 
rest and treatment by a physician.  Id.

Under Code 6522, a 10 percent rating is assigned for allergic 
or vasomotor rhinitis without polyps, but with greater than 
50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted where polyps are shown.  See 38 C.F.R. § 4.97. 

Here, it is not shown that the veteran's rhinitis was ever 
during the appellate period manifested by polyps or by 
greater than 50 percent obstruction of both nares, or 
complete obstruction on one side.  Consequently, a 
compensable rating under Code 6522 is not warranted.  See 
38 C.F.R. § 4.31.  
As the disability is already rated 10 percent, what remains 
for consideration is whether either of the alternate criteria 
for the next higher (30 percent) rating for sinusitis are met 
(or approximated).  As it is not shown that the sinusitis has 
resulted in any incapacitating episodes, and as more than six 
non-incapacitating episodes are not shown (the sinusitis is 
apparently symptomatic only in the Spring, and purulent 
discharge or crusting has not been noted), neither of the 
alternate criteria are met.  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.   


ORDER

Increased "staged" ratings of 40 percent prior to November 
18, 2003 and 30 percent from that date are granted for the 
veteran's postoperative lumbosacral disc disease, subject to 
the regulations governing payment of monetary awards.  

A rating in excess of 10 percent for maxillary sinusitis with 
allergic rhinitis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


